In an action, inter alia, to recover damages for legal malpractice, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Donovan, J.), entered May 7, 1990, which granted the defendant’s motion to dismiss complaint.
Ordered that the order is modified, on the law, by deleting the provision thereof which granted that branch of the defendant’s motion which was to dismiss the plaintiffs’ first cause of action and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed, without costs or disbursements.
The plaintiffs are seeking the reinstatement of their complaint which was dismissed in its entirety pursuant to CPLR 3211 (a) (7) and (1). Giving the pleadings "their most favorable intendment” (Arrington v New York Times Co., 55 NY2d 433, 442, cert denied 459 US 1146; see also, Mihlovan v Grozavu, 72 NY2d 506, 508-509; Rovello v Orofino Realty Co., 40 NY2d 633, 634), we find that the plaintiffs’ first cause of action to recover damages for legal malpractice based upon faulty legal advice (see, Marks Polarized Corp. v Solinger & Gordon, 124 Misc 2d 266; see also, Cicorelli v Capobianco, 90 AD2d 524, affd 59 NY2d 626) is sufficiently stated (see, 219 Broadway Corp. v Alexander’s, Inc., 46 NY2d 506, 509). Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.